          Case 1:20-cv-10349-PBS Document 5 Filed 02/20/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                             )
THE WATSON,                                  )
                                             )
v.                                           )       Civil No. 20-10349-PBS
                                             )
ABOU TOURE,                                  )
     Defendant.                              )
                                             )

                                MEMORANDUM AND ORDER

                                       February 20, 2020
SOROKIN, J.

       For the reasons set forth below, this action is summarily remanded to the Metro-South

Housing Court (Canton Session).

I.     BACKGROUND

       On February 20, 2020, Abou Toure (“Toure”) filed a pro se petition for removal pursuant

to the Court’s removal jurisdiction under 28 U.S.C. § 1441. Doc. No. 1. Toure is a defendant in

a summary process eviction proceeding before the Housing Court – Metro South Division. His

landlord, The Watson, initiated the state court proceeding.

       Toure’s petition for removal is accompanied by an emergency motion to stop eviction

and a copy of the summons and complaint for non-payment of rent. A hearing is schedule at 9

am on February 21, 2020. Toure filed a motion for leave to proceed in forma pauperis.
          Case 1:20-cv-10349-PBS Document 5 Filed 02/20/20 Page 2 of 4



II.    STANDARD OF REVIEW

       Under 28 U.S.C. § 1447(c), this Court has authority to examine a notice of removal to

determine if removal is proper.1 If it appears that this Court lacks subject-matter jurisdiction, the

Court must issue an order for summary remand. 28 U.S.C. § 1447(c). Toure, as the party

seeking to remove a case to federal court, has the burden of demonstrating the existence of

federal jurisdiction. See BIW Deceived v. Local S6, 132 F.3d 824, 831 (1st Cir.1997); In re

Whatley, 396 F.Supp.2d 50, 53 (D. Mass. 2005). The removal statute must be strictly construed,

and any doubts about the propriety of removal should be resolved against the removal of an

action. Id. at 53, citing Danca v. Private Health Care Sys., Inc., 185 F.3d 1, 4 (1st Cir.1999).

       The procedure for removal is governed by 28 U.S.C. § 1446. The statute provides that a

defendant desiring to remove any action from state court "shall file in the district court of the

United States for the district and division within which such action is pending a notice of

removal" that contains "a short and plain statement of the grounds for removal, together with a

copy of all process, pleadings, and orders served upon such defendant or defendants in such

action." 28 U.S.C. § 1446(a).

       Here, Toure’s petition for removal indicates that he seeks to proceed under 28 U.S.C. §

1441(b).2 Generally, Section 1441 provides, in relevant part, that:

               Except as otherwise expressly provided by Act of Congress, any civil action
               brought in a State court of which the district courts of the United States have
               original jurisdiction, may be removed by the defendant or the defendants, to the



1
  Section 1447(c) of title 28 provides that "[i]f at any time before final judgment it appears that
the district court lacks subject matter jurisdiction, the case shall be remanded." 28 U.S.C. §
1447(c).
2
 Section 1441(b) permits removal of diversity cases "only if none of the parties in interest
properly joined and served as defendants is a citizen of the State in which such action is
brought." 28 U.S.C. § 1441(b).
                                                  2
           Case 1:20-cv-10349-PBS Document 5 Filed 02/20/20 Page 3 of 4



                 district court of the United States for the district and division embracing the place
                 where such action is pending.

28 U.S.C. § 1441(a) (underline added).

        Although pro se pleadings must be liberally construed, Haines v. Kerner, 404 U.S. 519,

520 (1972) (holding that pro se litigants are entitled to liberal construction of their pleadings), the

petition for removal fails to provide a sufficient basis for removal.

III.    DISCUSSION

        Here, Toure seeks to remove a summary process action from state court. He attempts to

establish the existence of subject matter jurisdiction by asserting a violation by The Watson of

the Fair Debt Collection Practices Act (“FDCPA”). However, the assertion of a federal claim by

a defendant in its notice of removal cannot support the exercise of federal question jurisdiction,

        The summons and complaint seeks $6,171.21 for rent owed as well as costs and attorneys

fees. The FDCPA is not implicated. Because Toure’s allegations in the petition for removal

cannot support federal question jurisdiction, Toure has failed to meet his burden to demonstrate

that federal question jurisdiction exists over this matter. In addition, though Toure alleges that

the parties are diverse, the amount in controversy does not exceed $75,000 as required under 28

U.S.C. § 1332.

        Accordingly, no adequate basis for removal exists and this action will be summarily

returned to the state court.

IV.     CONCLUSION

                 Accordingly, this action is summarily REMANDED to the Metro-South Housing




                                                   3
         Case 1:20-cv-10349-PBS Document 5 Filed 02/20/20 Page 4 of 4




Court (Canton Session).

                                          SO ORDERED.


                                           /s/ Leo T. Sorokin
                                          United States District Judge




                                      4
